NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Serial Application Number 17/575,139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments filed on June 27, 2002 have been considered and the claims are now in conditions for allowance.

Allowable Subject Matter
Claims 1, 2, 4-8, 10-15, and 17-31 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El-Gillani et al, US 2014/0282464 is relied upon for disclosing of intercepting specific runtime API calls, see paragraph 0078.
Naamneh et al, U.S. Patent 11,204,992 is relied upon for disclosing of intercepting an API call that is used by malware to disseminate malicious code, determine incompatibility with the system, and modifying the call, see column 2, lines 23-43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431